Case 2:19-cv-12342-LVP-RSW ECF No. 19 filed 10/14/20          PageID.830    Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 MELISSA JEAN WEILAND,

                     Plaintiff,                         Civil Case No. 19-12342
                                                        Honorable Linda V. Parker
 v.

 COMMISSIONER OF SOCIAL SECURITY,

                Defendant.
 ________________________________/

      OPINION AND ORDER DISMISSING PLAINTIFF’S COMPLAINT

       Plaintiff filed this action on August 7, 2019, challenging Defendant’s final

decision denying Plaintiff’s application for benefits under the Social Security Act.

On January 15, 2020, the Court received a communication from Plaintiff, stating “I

Melissa Weiland would like to Stip the order to withdraw my case for disability

because [t]here is no new evidence in this matter.” (ECF No. 17.) The Court

construes Plaintiff’s communication as a request to voluntarily dismiss her lawsuit

pursuant to Federal Rule of Civil Procedure 41(a)(2).

       Rule 41(a)(2) requires a plaintiff to seek an order of the court or stipulation

of the opposing party to voluntarily dismiss an action where, as is the case here, the

opposing party has filed an answer or motion for summary judgment. Fed. R. Civ.

P. 41(a)(2). The court may grant the request for voluntary dismissal “on terms that

the court considers proper.” Id. The decision whether to dismiss a complaint
Case 2:19-cv-12342-LVP-RSW ECF No. 19 filed 10/14/20          PageID.831    Page 2 of 3




under Rule 41(a)(2) lies within the sound discretion of the court. Grover by

Grover v. Eli Lilly & Co., 33 F.3d 716, 718 (6th Cir. 1994) (citing Banque de

Depots v. Nat’l Bank of Detroit, 491 F.2d 753, 757 (6th Cir. 1974)). In the context

of Rule 41(a)(2), an “abuse of discretion is found only where the defendant would

suffer ‘plain legal prejudice’ as a result of a dismissal without prejudice.”

Bridgeport Music, Inc. v. Universal-MCA Music Publ’g, Inc., 583 F.3d 948, 953

(6th Cir. 2009) (citation omitted). When deciding whether the defendant will

suffer “plain legal prejudice,” the Sixth Circuit has instructed courts to consider

such factors as “the defendant’s effort and expense of preparation for trial,

excessive delay and lack of diligence on the part of the plaintiff in prosecuting the

action, insufficient explanation for the need to take a dismissal, and whether a

motion for summary judgment has been filed by the defendant.” Grover, 33 F.3d

at 718 (citation omitted).

      Under the circumstances of this case, the Court concludes that it should

grant Plaintiff’s request to dismiss this action. Defendant has not filed a summary

judgment motion and this is not the type of action requiring trial preparation.

There has been no delay or lack of diligence on the part of Plaintiff in prosecuting

the action. Plaintiff’s desire to no longer challenge Defendant’s administrative

decision is not an insufficient explanation for seeking a dismissal.

      Accordingly,

                                           2
Case 2:19-cv-12342-LVP-RSW ECF No. 19 filed 10/14/20        PageID.832    Page 3 of 3




      IT IS ORDERED that Plaintiff’s request to voluntarily dismiss this lawsuit

is GRANTED and her Complaint is DISMISSED.

      IT IS SO ORDERED.
                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE

 Dated: October 14, 2020

 I hereby certify that a copy of the foregoing document was mailed to counsel of
 record and/or pro se parties on this date, October 14, 2020, by electronic and/or
 U.S. First Class mail.

                                               s/ R. Loury
                                               Case Manager




                                          3
